Citation Nr: 1826367	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 12, 2014, and 50 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for right foot chronic strain. 


REPRESENTATION

Appellant represented by:	Carl B. Bedell, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Subsequently this appeal was transferred to the RO in Roanoke, Virginia; and that office forwarded the appeal to the Board. 

In a June 2014 rating decision, the RO increased the Veteran's rating for PTSD from 30 to 50 percent effective May 12, 2014.  Also, the RO increased the Veteran's rating for right foot chronic strain from a non-compensable rating to a 20-percent rating effective January 6, 2011.  As this action does not represent a full grant of benefits, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Based on the aforementioned increase to 50 percent for his service-connected PTSD, the Veteran in August 2014 submitted VA Form 21-0958, Notice of Disagreement (NOD), contesting the effective date assigned.  However, as it is well settled that "[a] claim appealed to the [Board] pursuant to filing of [an NOD] remains in appellate status, regardless of whether subsequent actions are taken on that claim by a [regional office] or by the Board, until a final disposition of the claim is made, [] no additional NOD is required or permitted."  Holland v. Brown, 9 Vet. App. 324, 327 (1996).  Furthermore, a claimant's NOD cannot express disagreement with an issue that has not been decided," which is the case here, as the Board has not made a decision as to the increased rating.  Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 228-29 (2001).

The Board notes that the Veteran failed to report to his scheduled December 2016 Board hearing.  Thus, the Veteran's request for a hearing is deemed withdrawn.





FINDINGS OF FACT

1.  Prior to May 12, 2014, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From May 12, 2014, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.

3.  During the entire period on appeal, the Veteran's right foot chronic strain is manifested by moderately severe impairment.


CONCLUSIONS OF LAW

1.  Prior to May 12, 2014, the criteria for an assignment of a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From May 12, 2014, the criteria for an assignment of a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411 (2017).

3.  During the entire period on appeal, the criteria for a rating in excess of 20 percent for a right foot chronic strain have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DC 5284 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

A. Legal Regulations and Principles

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).  An increased rating has an effective date up to one year prior to receipt of the claim, if it is "factually ascertainable" that worsening took place within that one-year time period.  38 C.F.R. § 3.400 (o)(2).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, prior to May 12, 2014, the Veteran's PTSD was evaluated at a 30-percent rating under DC 9411.  From May 12, 2014, the Veteran's PTSD is evaluated at a 50-percent rating.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under DC 9411, a 30-percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher 50-percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70-percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.).

A maximum 100-percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

Effective August 4, 2014, VA amended 38 C.F.R. § 4.125 by deleting references to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) and requiring a mental disorder diagnosis to conform to the criteria in the fifth edition of the DSM (DSM-5).  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (interim final rule).  The amended regulation states that its provisions do not apply to claims that were certified to the Board or were pending before the Board, the Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Id.  The amended regulation is applicable to the Veteran's claim, as it was not pending before the Board prior to the August 2014 amendment.  See id.

B.  Analysis

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD prior to May 12, 2014, most nearly approximates the criteria for a 30-percent rating, and a 50-percent rating thereafter.

Prior to May 12, 2014

In a January 20, 2011 Report of General Information, the Veteran called to submit a claim for an increased evaluation for his service-connected PTSD. 

In a February 2011 VA Compensation and Pension (C&P) PTSD examination report, the Veteran reported that he began noticing anxiety about a year ago.  He reported that he felt that he is constantly scanning his environment to seek out potential threats.  He reported that he sleeps every night with his pistol in the nightstand.  He feels that he has problems concentrating and remembering things.  

The Veteran reported that he has been married two times.  He currently resides with his second wife, two stepdaughters, his son and daughter from his previous marriage, and a child with his second wife.  He is currently working for a contractor company.  He indicated he liked his job but does not plan on working there for the rest of his life.  The VA examiner noted that the Veteran reported significant hypervigilance, anxiety, nightmares, destructive sleep patterns, and some social withdrawal since his service.  The VA examiner noted that the veteran is competent to manage his financial affairs.  

The Veteran was also seeking mental health treatment at Summerville Behavioral Health.  In these medical treatment records dated from January 2011 to June 2011, Dr. S.C. noted that the Veteran's appearance was neat and causal.  His motor activity was normal.  He was not confused, helpless, hopeless, worthless, and he denied suicidal and homicidal thoughts.  His mood appeared anxious.  His affect was congruent.  His speech was normal.  Dr. S.C. noted that the Veteran's symptoms were hypervigilance, nightmares, exhaustion, panic state, startled response.  Ultimately, Dr. S.C. described the Veteran's PTSD symptoms as severe.  

In a September 2011 PTSD worksheet, the Veteran reported that after returning from service, he does not have any friends because he does not feel he can trust anyone.  He feels he has no empathy for people.  Also, he reported that he gets angry over small things, such as leaving the lights on or not locking the doors.  The Veteran reported that he used to be the life of the party and now he does not do anything.  He reported that he hates crows.  He also noted that he has panic attacks when he hears a loud "pop" or "bang" noise. 

In a September 2011 Statement in Support of  Claim, the Veteran stated that he wishes he was the same person he was twelve years ago.  He stated that he is not able to go out and have fun without being afraid of what could happen.  He stated he feels like an outcast, and feels he needs to carry a gun with him for protection.  The Veteran stated that he has no friends, outside of his home.  He gets angry when he should not get angry.  He has trouble remembering simple tasks.  

Based on the foregoing evidence, the Board finds that for the period prior to May 12, 2014, the Veteran's PTSD most nearly approximates the criteria for a 30-percent rating.  As the evidence of record reflects the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 

Specifically, the Veteran's March 2011 VA PTSD examination report reflects that the Veteran suffered from anxiety, trouble concentrating, memory loss, nightmares, chronic sleep impairment and social withdrawal.  However, these PTSD symptoms reflect occupational and social impairment which, at the very most, represent an occasional decrease in work efficiency, as is confirmed by the VA examination report, where it was reported that the Veteran currently works for a contractor company and there is no evidence that his employment is affected.  In fact, there were no problems or complaints associated with his employment noted.  As to the Veteran's social impairment, it is stable, as the VA examiner specifically reported that the Veteran is currently married with a stable relationship and minor children.

The Board has also considered the Veteran's Summerville Behavioral Health records, wherein Dr. S.C., in January 2011, described the Veteran's symptoms as severe.  Specifically, symptoms such hypervigilance, nightmares, startled response, were all listed, but while the characterization was stated as severe, in February 2011, the examiner did not characterize the Veteran's symptom as such, and in fact, noted that the Veteran felt slightly better, and did not provide information as to the occupational and social impairment.  Given such, the evidence does not demonstrate that a rating higher than 30 percent is warranted.  

All in all, a 50-percent rating is not warranted as the Veteran did not exhibit symptoms of or such as circumstantial, circumlocutory or stereotype speech, panic attacks, which was shown to be more than weekly, difficulty understanding complex commands, impairment of his short or long-term memory, impaired judgment, or impaired abstract thinking.  Thus, the Veteran's overall PTSD symptoms are not productive of social and occupational impairment with reduced reliability and productivity.  Specifically, as reflected in the Veteran's February 2011 VA examination report, the Veteran's speech, appearance, and motor activity were within normal limits.  Additionally, the Veteran was not confused, helpless, hopeless, or had feelings of worthlessness.  

The Board acknowledges that the Veteran's representative contends that the Veteran's PTSD warrants a higher evaluation prior to May 12, 2014; however, as discussed in more detail below, the first date there are factual findings that show that the Veteran exhibits symptoms that would warrant a higher PTSD rating of 50 percent was the date of the Veteran's May 12, 2014 PTSD examination.  Hart, 21 Vet. App. 505.

From May 12, 2014

In a May 2014 VA PTSD Disability Benefits Questionnaire (DBQ), the VA examiner noted that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

The VA examiner noted that the Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

In terms of social and marital functioning, the Veteran reported that relations with his wife are okay.  He stated that he yells at his children for minor things but is not violent with them.  He reported that his wife complains that the Veteran does not have empathy for her or for the children.  The Veteran reported that he does go out with his family, but is unable to relax.  For fun, he and his wife sometimes have neighbors over for a cookout. 

In terms of occupational and educational functioning, the Veteran reported that he is currently working for the Marine Corps doing training.  He reported that he has had his job for a year.  He reported that there have not been any formal complaints at work.  However, he reported that he feels others have a negative view of him due to his attitude.  Also, he reported that there have been some verbal altercations at work and now the Veteran just avoids his co-workers.  

In terms of behavioral observations, the VA examiner noted that the Veteran was casually dressed and well groomed.  The Veteran was fully alert and oriented.  The Veteran maintained good eye contract.  He was cooperative during the examination.  His speech was fluent, though process was logical, coherent, and goal directed, with no evidence a formal thought disorder.  Insight and judgment were intact.  Mood was described as "tired but alert", with a flattened range of affect.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  Lastly, the VA examiner noted that the Veteran is capable of managing his financial affairs.  

Based on the foregoing evidence, the Board finds that for the period from May 12, 2014, the Veteran's PTSD most nearly approximates the criteria for a 50-percent rating.  Specifically, the Board finds that May 12, 2014, the date of the Veteran's VA PTSD examination, is the first date that there are factual findings that show that the Veteran exhibits symptoms that would warrant a higher PTSD rating of 50 percent.

Here, the Veteran's PTSD has caused a variety of psychiatric symptoms, from the 30-percent rating as well as the 50-percent, to include depressed mood, anxiety, panic attacks, chronic sleep impairment, flattened affect, difficulty understanding commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships.  Where a Veteran's disability falls between two rating criteria, the Board finds that although the intensity of the individual symptoms varied, the chronic nature of the duration and frequency of his PTSD symptoms reflect the severity of the Veteran's PTSD which most nearly approximates a 50-percent rating. 

The Board acknowledges that the May 2014 VA examiner noted that the Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which alone would be consistent with a 30-percent rating.  However, based on consideration of the entire evidence of record as outlined above, the frequency, severity, and duration of the Veteran's PTSD symptoms, while not squarely within the symptomatology consistent with a 50-percent rating, more nearly approximates the criteria for a 50-percent rating.  See 38 C.F.R. § 4.7.  

Here, in the May 2014 VA PTSD DBQ, the VA examiner noted that the Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms satisfy the criteria for a 50-percent rating. 

Specifically, the evidence reflects that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  The Veteran has reported that his PTSD symptoms have affected his relationships with his wife and his children.  He reported that his wife complains that he does not have any empathy for her or the children.  The Veteran also reported that he does not have any friends and is not able to enjoy his time when he goes out of the house.  This is due to his feelings of anxiety, suspiciousness, disturbances of motivation and mood, and flattened affect.    Additionally, the Veteran reported that although there have been no formal complaints at work, he feels that others at work have a negative view of him due to his attitude.  The Veteran even noted some verbal alterations at work and found it best just to avoid people.  Thus, the Veteran's PTSD symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are productive of occupational and social impairment with reduced reliability.

Throughout the Entire Appeals Period

A 70-percent rating is not warranted throughout the entire period on appeal as the Veteran did not exhibit any symptoms of suicidal ideation; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently; impaired impulse control, spatial disorientation; and neglect of personal appearance and hygiene, as reflected by the 70-percent rating criteria.  As stated previously, while DR. S.C. reported in January 2011 that the Veteran felt that he was in a panic state all the time, there is no evidence of record that the panic attacks caused deficiencies in all areas of occupational and social impairment.  In fact, outside of the one notation within the record, the next month, the February 2011 notation reflects that the Veteran was getting better. 

All ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms or symptoms such as.  Indeed, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Thus, as the Veteran does not exhibit any of the objective symptoms of the severity required in the 70-percent rating criteria, the Veteran's overall PTSD symptoms are not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; and therefore, a 70-percent rating is not warranted. 

A maximum 100-percent rating is not warranted as the Veteran did not exhibit symptoms of or such as grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Significantly, the aforementioned evidence reflects that there is no evidence of psychosis in the record.  Throughout the entire record, the Veteran has consistently denied any suicidal or homicidal ideation, or any delusions or hallucinations.  Although the Veteran reported that he gets angry easily, there is no evidence that the Veteran is an imminent threat to himself or others.  The medical records do not show that the Veteran exhibited symptoms of grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, as the Veteran has been able to maintain some social relationships, such as with his wife and children, and maintain employment, the Veteran's overall PTSD symptoms are not productive of total occupational and social impairment.

The Board has also considered the Veteran's lay statements regarding his PTSD symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports and medical records directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of greater probative value as to the current severity of the Veteran's PTSD than his statements. 


II.  Increased Rating for Right Foot Chronic Strain

A.  Legal Principles and Regulations

Here, the Veteran is in receipt of a 20-percent rating under DC 5284 for Foot Injuries, other.  DC 5284 provides a 10-percent rating for impairment of moderate degree, a 20-percent rating for moderately severe impairment, and a 30-percent rating for severe impairment.  38 C.F.R. § 4.71a.  The Note to DC 5284 indicates that a maximum 40-percent rating will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 (2017).

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).

The Board observes in passing that "severe" is defined as "extremely intense." Webster's New World Dictionary (2nd ed. 1999), 1012.  The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of DC 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level.

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, metatarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 , 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right foot disability involves his complaints of painful motion.

B.  Analysis

In a January 6, 2011 Report of General Information, the Veteran called to submit a claim for increased evaluation for his service-connected right foot disability.  

In a December 2010 podiatry consult, the Veteran was evaluated for a bony lump on the top of his instep of his right foot.  The examiner noted that the x-rays were negative, but the Veteran's entire foot was very swollen and bruised.  The Veteran reported that his foot bothers him with prolonged walking and if he tries to run.  The examiner noted there were some degenerative changes of the Veteran's right foot, and the assessment was traumatic arthritis right mid foot.  See Charleston VAMC medical treatment records. 

In a February 2011 VA C&P examination note, the VA examiner noted that the Veteran reported constant pain that has worsened in the past several years.  At best, the Veteran describes his pain as achy.  He reports a stabbing pain in nature when it is at its worst.  Also, he reports swelling as the day goes on.  He can no longer wear dress shoes on a daily basis because they exacerbate his symptoms.  He can no longer run or play sports because of the pain.  

The VA examiner noted that hallux valgus deformity was present on right foot at approximately 25 degrees of lateral rotation of the great toe.  No other foot deformities were noted.  

In a February 2011 VA C&P feet examination report, the Veteran reported increased pain in his right foot.  The Veteran reported that he is can only walk one fourth of a mile without significant pain, unless he transfers his weight to the lateral side of his right foot.  He reported he is limited to standing for less than 30 minutes.  He reported that he works primarily behind a desk and denies missing work due to his foot condition.  The Veteran reported symptoms of pain, swelling, stiffness, fatigability, lack of endurance.  

Physical examination revealed no evidence of painful motion, weakness, or abnormal weight bearing.  However, there was evidence of swelling and tenderness.  The VA examiner noted there was full active range of motion of the metatarsal bones and ankle joints.  Also, the VA examiner noted that the Veteran's gait was normal, but the Veteran walked with his right foot rolled out laterally bearing weight over the medial arch of the foot.  X-rays revealed mild hallux valgus deformity.  There were no fractures, dislocations, lytic or blastic disease.  No other arthroplasty was identified.  Impression was hallux valgus deformity.  The VA examiner noted no significant occupational effects due to the Veteran's right foot disability.  The VA examiner noted there are moderate effects on the Veteran's ability to exercise and participate in sports. 

In a September 2011 primary care attending note, the Veteran reported chronic right foot pain, aggravated by walking.  He noted that the inserts have not been helping. See Goose Greek VAMC records. 

In a May 2014 VA Foot Conditions DBQ, the Veteran reported sharp pain that becomes aching pain of his right foot.  Flare-ups were not noted.  The VA examiner noted that the Veteran has right metatarsophalangeal degenerative joint disease (MTP DJD) with strain of his right foot due to bony overgrowth from his injury to his right foot.  The Veteran reported that he had an exostectomy on his right foot in February 2014.  He did not undergo physical therapy.  He reported that he can wear dress shoes, but his foot is still sore, especially if he stands for too long.  He reported that he walks on one side of his right foot.  He also reported that he uses inserts all the time.  

The VA examiner noted that the severity of the Veteran's right foot disability is moderately severe.  The VA examiner noted that the Veteran's foot condition does not chronically compromise weight bearing.  The examiner noted that the Veteran had a right foot exostectomy in February 2014, with residual pain.  The VA examiner noted the Veteran has pain on movement, pain on weight-bearing, and disturbance of locomotion of his right foot.  The VA examiner noted that there is a functional loss due to pain when the joint is repeatedly used over a period of time, in that the Veteran gets lower extremity right leg pain due to walking on one side of his foot.  The VA examiner noted that there is not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Additionally, the VA examiner noted that the Veteran's right foot disability does not to impact his ability to perform any type of occupational tasks, such as standing, walking, lifting, or sitting. 

Based on the symptomatology, diagnoses, and relevant medical history, the Board finds that the Veteran's right foot chronic strain more closely approximates a rating of 20 percent for the entire period on appeal.  This is based primarily on the medical records which showed that the Veteran experienced pain after walking for prolonged periods, some degenerative changes in the right foot, swelling, stiffness, fatigability, and lack of endurance.  However, the Veteran's February 2011 VA examination report showed that the Veteran had full active range of motion of his metatarsal bones and ankle joints, as well as a normal gait.  Also, there were no fractures or dislocations found.  Significantly, the May 2014 VA examiner opined that the severity of the Veteran's right foot disability is moderately severe.  

Therefore, a higher rating of 30 or 40 percent is not warranted as there is no evidence that supports a finding that the Veteran's right foot disability is productive of severe impairment.  As reflected by the Veteran's medical records, although he has pain after prolonged walking, which is reflected by his moderately severe impairment, he retains the ability to walk.  Furthermore, in the May 2014 VA examination report, the VA examiner noted that the Veteran's right foot disability did not impact his ability to walk, stand, lift, or sit.  Additionally, there is no evidence of any fractures of dislocations associated with the Veteran's right foot disability.  Thus, the evidence of record does not support the highest or most extreme level of impairment.  Thus, a 30-percent rating is not warranted.  A 40-percent rating is not warranted as the evidence does not suggest, nor does the Veteran contend, that he has loss use of his right foot.  Also, the May 2014 VA examiner noted that there is not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

Even taking into account additional functional impairment due to associated symptoms, the Board finds that the functional loss inherent in the Veteran's foot disability does not establish actual or the functional equivalent of more than a moderately severe impairment level of impairment of the right foot as contemplated by the rating criteria.   Although the medical records establish that there is functional impairment after repeated use of the Veteran's right foot, the impairment is based on painful motion.  However, the medical records reflect that the Veteran's abilities to walk, stand, sit or lift are not impacted by the Veteran's foot disability.  Furthermore, the  May 2014 VA examiner noted the Veteran's symptoms associated with functional impairment in the examination report and considered them in the assessment of the overall severity of the disability, in which the VA examiner noted that the Veteran's overall severity was moderately severe impairment.  As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 20-percent rating for a moderately severe foot injury.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. 202.

The Board has also considered application of other DCs.  Here, as the Veteran also has a diagnosis of hallux valgus, the Board has considered DC 5280.  DC 5280 provides that unilateral hallux valgus is assigned a 10-percent rating if it has been operated on with resection of metatarsal head or if it is severe in that it is equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280  As a 10-percent rating is the maximum rating under this DC, and the Veteran is in receipt of a higher rating of 20 percent under DC 5284, a rating under 5280 would not be favorable. 

The Veteran also has arthritis of the right foot.  However, to grant a separate rating for arthritis would amount to compensating twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding. 

The Board has considered the application of other diagnostic codes.  The VA examination reports note no hammer toe, hallux rigidus, pes cavus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, associated with the Veteran's right foot.  As such, DCs 5277, 5278, 5281, 5282, and 5283, are not applicable.

Lastly, the Board has considered whether the Veteran is entitled to a separate rating for his surgical linear scar on his right foot, due to his 2014 exostectomy.  

In a May 2014 VA Scars/Disfigurement DBQ, the VA examiner noted that the Veteran has a well-healed linear scar located on the dorsum over the lateral aspect of his mid right foot that is 3 inches in length.  The VA examiner noted that the Veteran's scar is not painful, is not unstable, with frequent loss of covering of skin over the scar.  Also, the VA examiner noted there was no keloid, tenderness, or limitation of motion.  

Under DC 7802, a maximum 10-percent rating is assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear of areas of 144 squared inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, DC 7802 (2017).  Here, the Board finds that this DC is not applicable as the Veteran's scar is described as linear and is only 3 inches in length. 

Under DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20-percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30-percent rating may be assigned where there are five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).  Here, the Board finds that this DC is not applicable as the Veteran's scar is not painful or unstable. 

DC 7805, any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  Here, the Board finds that this DC is not applicable as the Veteran's linear scar does not have any disabling effects. Given such, the Veteran is not entitled to a separate rating for his surgical scar. 

In reaching a determination in this appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the Veteran is competent to report his symptoms, the Board has accorded more probative value to the objective medical evidence.


ORDER

Entitlement to a rating in excess of 30 percent prior to May 12, 2014, and 50 percent thereafter for PTSD is denied.

Entitlement to a rating in excess of 20 percent for right foot chronic strain is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


